Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.


Response to Arguments
Firstly the examiner notes that written description support for the claims as amended is contained in ¶0022 of the specification as originally filed.
Applicant’s arguments, see pages 11-13, filed 02/07/2022, with respect to the rejection of claim 1 and claims dependent thereupon have been fully considered and are persuasive.  The rejections of claim 1 and claims dependent thereupon have been withdrawn. 
Applicant's arguments with regard to the rejection of clam 10 have been fully considered but they are not persuasive.
The reason why the single-sided sheet of Fujii was considered by the examiner as indicating that a person having ordinary skill in the art at the time of filing would have found the claimed invention obvious over Burry and Nishida relies upon consideration that the two sides of the sheet of Nishida serve two distinct functions in the cleaning process.  The first side of the sheet functions as a source of toner, which acts to conglomerate any debris in the fixing apparatus (see Nishida, column 30 lines 8-37 and 50-60), essentially contaminating the fixing roller with a controlled amount of adhered toner.  The second side of the sheet of Nishida acts as a collection toner image, to which the “contaminating” toner adheres (see column 30 line 64 through column 31 line 13).  In contrast the sheet of Fujii is only intended to collect toner (see Fujii column 8 lines 21-30).  Because of this functionality the sheet of Fujii is only analogous to the second side of the sheet of Nishida, and as a result the teachings of Fujii regarding the inclusion of a non-toner “check” area are only applicable to the image formed on the second side of the sheet of Nishida.  In short Fujii teaches inclusion of a non-image area of a sheet used to collect toner, the second side of Nishida is a sheet which is used to collect toner, and as a result it would have been obvious to a person having ordinary skill in the art at the time of filing to have arranged the second side of the sheet of Nishida to include an area without toner to check for proper collection.  In contrast the first side of the sheet of Nishida would not need a check region, resulting in different image sizes on the two different sides of the duplex-printed page.
The rejections of claims 10-13 are thus being maintained by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Burry et al (US Patent 8,711,380 B2, previously cited) in view of Nishida et al (US Patent 8,285,183 B2, previously cited) and Fujii et al (US Patent 9,395,660 B2, previously cited).
With regard to claim 10: Burry discloses a print apparatus (an electrophotographic printing system, shown in Figure 1) which comprises a pattern receiving surface to receive a pattern of print agent according to print instructions and to transfer the pattern of print agent to a print media sheet (photoconductive surface 260 which receives a toner pattern according to print instructions and transfers that pattern to a print sheet 210, see column 6 lines 46-61 and column 7 lines 20-56 disclosing formation of the image according to image information and transferal of the developed toner image to the print sheet 210) and processing circuitry (electronic subsystem ESS) which is configured execute a method of: receiving an instruction to print a user specified printing task to at least one media sheet (the circuitry receives a print job, which includes an instruction to print user specified data, see column 5 lines 1-20 and 35-45 discussing the nature of the data received by the printer); and determining print operation instructions which include instructions causing the print apparatus to carry out a print operation comprising the user specified print task (See Figure 3 steps 440, 460, 480 disclosing printing of the print jobs); and generating instructions to control the apparatus to carry out maintenance instructions, including cleaning operations (see 
Burry does not explicitly disclose that the cleaning operation in the method which the printer executes comprises duplex printing a print media sheet, that determining the print operation instructions comprises determining instructions to print a first region of a first side of the print media sheet in the cleaning operation and instructions to print a second region of a second side of the print media sheet in the cleaning operation, wherein the first region and the second region are of different non-zero sizes.
Nishida teaches a cleaning operation for cleaning the fixing unit of an image forming apparatus to address adhesion of toner and paper dust on the fixing unit rollers, an issue described in column 2 lines 1-21.  In the embodiment of Nishida disclosed in Figures 23-25 and discussed in column 28 line 42 through column 32 line 53 the cleaning operation involves executing duplex printing on a print media sheet, and during the duplex printing operation generating and executing instructions which controls the printer to print a first region on a first side of the print media sheet (an off-set producing image, marked in Figure 24 as To PRODUCING IMAGE” and formed in step 1-e of the method shown in Figure 23) then re-feeding the sheet through a duplexing path (Step 3-a) and generating and executing instructions to print a second region on the second side of the print media sheet (a contaminant recovery image, marked in Figure 25 as 
It would have been obvious to implement the cleaning operation of Nishida as one of the cleaning operations automatically scheduled by the apparatus in order to allow the apparatus to clean the fixing unit.
In the combination of Burry and Nishida the size of the first region printed on the first side of the sheet and the size of the second region printed on the second side of the sheet are not necessarily of different sizes as claimed.  Nishida only indicates in other embodiments that the images formed must at minimum have a length that corresponds to the circumference of the fixing unit parts (see for example column 24 lines 29-39 and 52-61 describing offset producing and collection images in an embodiment where the images are formed on two sheets of paper).  In the example of Nishida for the embodiment of Figures 23-25 the images have the same size corresponding to the size of the sheet after leaving a small section blank to ensure proper feeding, see column 32 lines 1-9 and 38-42.
Fujii however teaches that when producing a toner image which is intended to collect toner debris from a fixing unit (which corresponds to the function of the image on the second side of the page of Nishida, see “Response to Arguments” above) it is useful to have the collection image be smaller than the size of the sheet to form an empty region on the sheet.  This allows for the user of the printing unit to confirm that the collection operation successfully collected all of the toner from the fixing unit.  See column 9 lines 55-57 describing formation of a blank region and column 10 lines 40-66 describing the function of the blank region.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the second, toner collecting, image of the combination of Burry and Nishida to have a smaller size than the first, offset producing, image in order to leave room for a check region where a user could visually confirm that all toner has been successfully collected from the fixing unit during the cleaning operation.
With regard to claim 11: Nishida teaches that when automatically executed the print operation used for the cleaning operation should be configured such that the instructions control the printer to print a first side of a media sheet then feed the sheet back for second-side printing without printing sheets from the user’s normal print job (see Figure 23 showing the cleaning method, including re-feed).  It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the front and back sides of the duplexed cleaning operation to be performed without being interrupted by or interleaved with printing from the user’s print job in order to prevent media from the user’s print job from being processed through an incompletely cleaned fixing unit.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burry, Nishida, and Fujii in view of Kilian (US Patent 6,115,570, previously cited).
With regard to claim 12: Burry discloses that the apparatus includes an electrostatic imaging unit (belt 230) which receives print agent (toner applied at development station 252) and to transfer the pattern to the pattern receiving surface.
Burry does not disclose using a cylinder, instead using a photoconductive belt.
Photoconductive belts and cylinders are however well known equivalents in the art of electrophotography, known as able to be substituted for each other.  See Kilian column 7 lines 20-23.  A person having ordinary skill in the art at the time of filing thus would have found the claimed configuration obvious in view of Burry as a matter of substitution of an art recognized equivalent.

Allowable Subject Matter
Claims 1-6, 9, 14-20, and 22 are allowed.
Claims 13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, alone or in combination, does not disclose nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the claimed combination of limitations.  The prior art generally teaches halting user print jobs when cleaning operations are performed, which is distinct from the claimed rearranging of order of print media sheet sides according to a constraint imposed by a pairing function of a processor (which indicates that continued printer is performed as long as the constraint is able to be met).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farrell et al (US Patent 5,142,340) teaches using a duplex path to effectively double the number of sheets sent through a cleaning operation of a fixing device, but halts normal printing to do so.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852